O’Malley, J. (dissenting).
I am unable to agree with the conclusion reached by Mr. Justice Glennon. Park avenue and Fourth avenue are (within the purview of the statute) to be regarded as one street and avenue. Mere “ difference in nomenclature ” may not alter the factual situation. This was the effect of our decision in Matter of Frank v. Hub Liquors, Inc. (244 App. Div. 496; affd., 268 N. Y. 688).
If because of difference in name merely the two streets here in question are to be regarded as different thoroughfares, then a license may be issued to the premises at the southwesterly corner of Thirty-second street, which would be almost directly across the street from the premises now operated by the appellant Seyopp Corporation.
I agree with the view expressed at Special Term that “ The question is which premises were first licensed, not which licensee first received the license.” (Italics ours.) The premises of the respondent here were first licensed. The fact, therefore, that this license was reissued to a corporation occupying the premises rather than to the individual who first received the license, is immaterial.
While it may be that hardship has resulted to the appellant Seyopp Corporation, we may not permit this consideration to alter the statutory mandate.
I am also of the opinion that the order made properly directed the State Liquor tax authorities to revoke and cancel the license. This question seems to have been squarely decided by the Court of Appeals in Matter of O’Brien v. Rozza (247 App. Div. 747; affd., 271 N. Y. 545).
It follows, therefore, that the order appealed from should be affirmed, with twenty dollars costs and disbursements.
Order reversed, with twenty dollars costs and disbursements, and application denied.